CURTIS, Circuit Justice.
This has been a very vexed question both in the United States and in England; but I consider the bet*875ter opinion to be that the evidence is admissible. X do not allow you' to ask the witness what he himself, as an underwriter, would have done; but whether from his knowledge of the business he is able to state that the facts in question would, fir would not have an influence, with underwriters generally, in determining the amount of the premium. If his knowledge • and skill in this particular business does enable lijm to state this, I think it is legal evidence. True, it is but an opinion; and so is nearly all evidence of value. If you inquire of a sugar broker, whether the existence of a certain quality in sugar, as, for instance, dryness, affects the value of the article in the market, you do but get his opinion, or judgment, that the existence of that fact has an influence with purchasers, generally, in determining the price. He may never have heard a buyer or seller say so in terms; but he may be as well assured that it does influence them, as if it had been frequently declared that it did so. Yet such and similar evidence is constantly admitted. Here the inquiry is, in substance, whether the market price of insurance is affected by particular facts. If the witness, being conversant with the business, has gained in the course of his employment a knowledge of the practical effect of these facts, or similar facts, upon premiums, he may inform the jury what it is. If he has not such knowledge he is not allowed to conjecture. He must speak from knowledge of the influence actually exercised by that or similar facts, in the course of business. He may have gained that knowledge in many ways. Perhaps he cannot tell how. The evidence having been admitted, the plaintiffs became nonsuit.2

 See 2 Duer, Ins. 683-787; 3 Kent. Comm. 2S4, note; 1 Arn. Ins. 574, and the cases cited.